Order entered November 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00529-CV

                     HAMPDEN CORPORATION, ET AL., Appellants

                                                V.

                              REMARK, INC. ET AL., Appellees

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-00342-06

                                            ORDER
       Before the Court is appellees’ November 8, 2013 third motion for an extension of time to

file a brief. Appellees’ brief was due on November 8, 2013. Appellees request an extension of

“four or five days.” As of today’s date, appellees have not filed a brief. We GRANT appellees’

motion TO THE EXTENT that appellees shall file their brief on or before DECEMBER 9,

2013. We caution appellees that if they fail to file a brief on or before December 9, 2013, the

case will be submitted without an appellees’ brief.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE